[Letterhead of Tutor Perini Corporation] September 30, 2010 Submitted by electronic transmission Mr. John Cash Accounting Branch Chief United States Securities and Exchange Commission treet NE Washington, DC20549 Re: Tutor Perini Corporation Form 10-K for the fiscal year ended December 31, 2009 Filed March 1, 2010 File No. 1-6314 Dear Mr. Cash: This letter is in response to the comments contained in the letter we received from you, dated September 16, 2010.For your convenience, we have restated each comment and then provided our response. Comment: Form 10-K for the fiscal year ended December 31, 2009 Critical Accounting Policies, page 32 Impairment of Goodwill and Other Intangible Assets, page 34 Comment: 1. We have received your letter dated September 10, 2010.In order for us to fully consider your responses, please provide us with the following additional information: · The specific comparable company transactions you considered in your analysis of the market control premium.In this regard, please tell us the names of the parties involved and the control premium paid in eachindividual transaction. Response: Our assessment of the market control premium in our 2009 annual impairment analysis considered transactions within the Construction Contractors and Engineering Services industry announced in 2008, as published by Mergerstat.Specific transactions considered consist of the following: 1 BUYER NAME SELLER NAME % PREMIUM Citigroup, Inc. Sacyr Vallehermoso S.A. 16.5% Dominion Homes, Inc. / Private Group Dominion Homes, Inc. - REM 35.4% Goldman Sachs Group, Inc. Fujita Corp. 61.4% Insight Equity Meadow Valley Corp. 19.7% Subsequent to our annual impairment analysis, Mergerstat published 2009 transactions within the Construction Contractors and Engineering Services industry, which we considered in conjunction with our quarterly impairment indicator analysis.Specific transactions considered consist of the following: BUYER NAME SELLER NAME % PREMIUM Absa Capital Private Equity (Proprietary) Limited , Vantage Capital Kwikspace Investments (Proprietary) Limited Kwikspace Modular Buildings Limited 44.9% Aecon Group Inc. Lockerbie & Hole Inc. 30.1% AMEC plc GRD Limited 35.8% Ausdrill Ltd. Brandrill Limited 89.6% CLSA Capital Partners , CLSA Sunrise Capital LP Nihon Integround Holdings, Inc. 171.4% Energy Conversion Devices, Inc. Solar Integrated Technologies, Inc. 16.8% Fuji Furukawa Engineering & Construction Co., Ltd. Furukawa Engineering & Construction, Inc. 45.9% Grupo Dragados, S.A. PRI Pol-Aqua S.A. 8.0% IHI Corporation Matsuo Bridge Co., Ltd. 35.6% Pulte Homes Inc. Centex Corporation 57.6% Southern Energy Homes, Inc. Cavalier Homes, Inc. 23.3% Comment: · The names of the comparable public companies you considered in your analysis of public float. Response: Comparable publically traded companies considered in our analysis of public float consist of Flour Corporation, Granite Construction Incorporated, Jacobs Engineering Group Incorporated, and KBR Incorporated. Comment: · A copy of the valuation reports used in your 2009 impairment analysis. 2 Response: We are providing a copy of the supplemental information requested under separate cover via hand delivery.This information is submitted only in paper pursuant to Rule 101(c)(2) of Regulation S-T.We request that such supplemental information be returned to the undersigned after Staff review. Please feel free to contact me at 818-362-8391 if you have any questions. Sincerely, /s/Kenneth R. Burk Kenneth R. Burk Executive Vice President and Chief Financial Officer 3
